Order filed February 27, 2018




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-17-00922-CR
                                  ____________

                   ANTHONY WAYNE SYKES, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 184th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1513135

                                   ORDER

      The clerk’s record was filed January 2, 2018. On January 9, 2018, this court
abated the appeal for supplementation of the record.

      The Harris County District Clerk is directed to file a supplemental clerk’s
record on or before March 9, 2018, containing certification of the right to appeal
signed January 12, 2018.
       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                   PER CURIAM